                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                  NO. 7:17-CR-00138-FL-1


UNITED STATES OF AMERICA,                    )
                                             )
                                             )
              v.                             )             ORDER TO SEAL
                                             )
                                             )
CHRISTOPHER REED, JR.,                       )
                             Defendant       )


       This matter is before the Court on the motion of defendant to seal defendant’s Motion to

Seal, Motion for Variance/Memorandum with Exhibits, and the order to seal same. The

Government does not object to this motion.

       It is hereby ordered that the Motion to Seal defendant’s Motion for

Variance/Memorandum with Exhibits is ALLOWED.

       This the _____           January
                31st day of _________________________, 2019.




                                             ___________________________________
                                             The Honorable Louise W. Flanagan
                                             U.S. District Court Judge




                                                 1
